SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 January 9, 2012 Commission File Number 000-29884 R.V.B. HOLDINGS LTD. (Translation of registrant's name into English) 21 Haarba'a Street, Tel-Aviv, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. YesoNox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-N/A R.V.B. Holdings Ltd. (the "Company") hereby announces that the board of directors of the Company approved the appointment of Mr. Ofer Sandelson as the Company's chief executive officer as of January 8, 2012. Mr. Sandelson is replacing Mr. Yair Fudim who shall continue to serve on the board of directors of the Company. Mr. Sandelson has extensive managerial experience in the clean technology and energy industry. Mr. Sandelson was the CEO of BrightView-Systems from 2010 through 2011, the managing director of Aurum Cleantech from 2008 through 2010, the President and CEO of CogniTens from 2005 through 2008 and thePresident and CEO of Card Guard North America from 2002 through 2005. Mr. Sandelson also serves as a board member of WideMed since November 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. R.V.B. HOLDINGS LTD. (Registrant) By: /s/ Ofer Naveh Name: Ofer Naveh Title: Chief Financial Officer Date: January 9, 2012 2
